   Case: 3:19-cv-01196-JZ Doc #: 22 Filed: 11/19/20 1 of 2. PageID #: 650




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Benjamen Hill,                                    Case No. 3:19 CV 1196

                               Petitioner,        ORDER ADOPTING
                                                  REPORT AND RECOMMENDATION
               -vs-
                                                  JUDGE JACK ZOUHARY
Warden Wanza Jackson,

                               Respondent.



       Petitioner pro se Benjamen Hill seeks a Writ of Habeas Corpus under 28 U.S.C. § 2254

(Doc. 4). In 2017, Hill pled guilty to assaulting a police officer and attempted robbery in the Henry

County, Ohio Court of Common Pleas (Doc. 21 at 2). He was sentenced to community control

(id.). After Hill violated the terms of his release -- multiple times -- the trial court sentenced him to

two consecutive 18-month terms of incarceration, as outlined by the original terms of his plea

agreement (id.).

       After unsuccessful state-court appeals, Hill filed his Petition before this Court (id. at 6–12),

which was automatically referred to Magistrate Judge Thomas Parker under Local Civil Rule

72.2(b)(2) (Non-Doc. Entry 5/24/2019). Respondent filed a Return of Writ (Doc. 13); Hill filed a

Traverse (Doc. 15). Judge Parker then issued a Report and Recommendation (“R&R”), concluding

the Petition should be dismissed (Doc. 21 at 1–2). This Court adopts it in its entirety. See Hill v.

Duriron Co., 656 F.2d 1208 (6th Cir. 1981).
   Case: 3:19-cv-01196-JZ Doc #: 22 Filed: 11/19/20 2 of 2. PageID #: 651




        Although this Court reviews de novo any portions of an R&R to which a party timely

objects under 28 U.S.C. § 636(b)(1), failure to timely object waives district and appellate court

review of the R&R. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); United States v.

Walters, 638 F.2d 947, 950 (6th Cir. 1981). The R&R notified the parties that failure to object

would result in waiver (Doc. 21 at 34). See Walters, 638 F.2d at 950. Neither party has objected,

and the deadline for objections has passed. This Court therefore adopts the R&R (Doc. 21) in its

entirety.

        The Petition (Doc. 4) is dismissed. There is no basis upon which to issue a certificate of

appealability. See 28 U.S.C. § 2253(c)(2). Further, an appeal from this Order could not be taken in

good faith. See 28 U.S.C. § 1915(a)(3).

        IT IS SO ORDERED.

                                                        s/ Jack Zouhary
                                                    JACK ZOUHARY
                                                    U. S. DISTRICT JUDGE

                                                    November 19, 2020




                                                2
